Citation Nr: 0318597	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  03-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





REMAND

The veteran served on active duty from February 1953 to 
February 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1980.  The most recent disability rating 
of record, dated in January 2002, lists his disabilities as 
follows: psychosis, rated 50 percent disabling; hypertensive 
vascular disease, rated 30 percent disabling; degenerative 
joint disease, dorsolumbar, lumbar myositis, rated 20 percent 
disabling; bilateral eye condition, heart condition, 
gastritis, balanitis, postural vertigo and chronic 
obstructive pulmonary disease, history of chronic bronchitis, 
all rated noncompensable.

Subsequent to the most recent rating action in January 2002, 
the VA received supplementary VA medical records showing 
additional diagnoses to include prostate adenocarcinoma, 
discogenic disease L2-L3, spondyloarthrosis, degenerative 
joint disease of the acromioclavicular joints, diabetes 
mellitus, small esophageal islet, duodenal nodule, small 
hiatal hernia, and duodenitis.  The specific rating 
percentages for these disabilities have not been assigned by 
the RO.  

38 C.F.R. § 3.351(d)(1), (2) provides that an increased rate 
of pension also is payable where the veteran has a single 
permanent disability rated as 100 percent under the Schedule 
for Rating Disabilities and, either (1) he or she has 
additional disability or disabilities independently ratable 
at 60 percent, which are separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of 
disability or disabilities. This requirement is met when the 
veteran is substantially confined to his/her dwelling and 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. §§ 
1502(c), 1521(e); 

Of record are VA medical records dated in June 2002.  In 
reporting the diagnostic assessment the examiner noted that 
X-ray studies revealed lumbosacral pathology.  The physician 
indicated that metastasis to the lumbar region should be 
considered and diagnostic testing was scheduled including 
bone scans in August 2002.  In addition, testing regarding 
diabetes mellitus was also scheduled.  The records also 
indicated that a stress test was scheduled.  These records 
would be helpful in the adjudication of this claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for his disabilities covering 
the period from June2002 to the present.  

2.  The RO should request the San Juan VA 
medical facility to furnish copies of all 
medical records covering treatment from 
June 2002 to the present.  

3.  Thereafter, a VA Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21- 
2680 or the equivalent) should be 
conducted by a physician to ascertain 
whether the veteran is housebound and/or 
able to independently perform the 
activities of daily living and self-care 
on a regular basis.  The examiner is 
asked to describe the nature of the 
appellant's disabilities and the effect 
of his disabilities on his ability to 
perform daily functions.  Factors to 
consider include is the appellant unable 
to dress or undress himself and keep 
himself ordinarily clean and presentable?  
Does he require frequent adjustment of 
any special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?  A complete 
rational for any opinion expressed should 
be included in the report.

4.  Following any additional development 
deemed necessary, the RO should then re-
adjudicate the issue on appeal, to 
include the assignment of appropriate 
rating percentages for all of the 
disabilities diagnosed.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




